Citation Nr: 1626923	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right ankle condition, to include as secondary to a left knee condition.

3.  Entitlement to service connection for a right foot condition, to include as secondary to a left knee condition.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2015, the Board remanded this case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current left knee disability, diagnosed as osteoarthritis status-post total knee replacement, was not shown in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is a result of injury during military service.  

2.  A right ankle condition is not shown to be causally or etiologically related to any disease, injury, or incident during service, or to a service-connected disability.

3.  A right foot condition is not shown to be causally or etiologically related to any disease, injury, or incident during service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for establishing entitlement to service connection for a right foot condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the present case, VA's duty to notify was satisfied by letters sent in June and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and VA examination reports.  

The Board notes that the Veteran's service treatment records are fire-related (i.e., destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973).  Upon VA's records request for service treatment records, an NPRC response stated that "Record is fire-related.  The original [service treatment records] are moldy or brittle and cannot be mailed.  Instead we are furnishing copies."  Additionally, in correspondence dated in May 2011, the NPRC informed the Veteran that his records were "located in the area that suffered the most damage in the fire," and that while a portion of the record was among those recovered, it was damaged in the fire.  Copies of all available records were mailed and are associated with the claims file; however, to the extent that some of these records are partially burned and illegible, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

As noted in the June 2015 Board remand, the Veteran identified relevant private treatment records, and the Board remanded this case, in part, to obtain any such records.  As directed by the Board, the AOJ requested that the Veteran identify and provide authorization for it to obtain any outstanding private treatment records.  In November 2015, the Veteran submitted treatment records related to a 1961 knee surgery and reported that all other evidence had been previously submitted or was unavailable.  VA has no obligation to seek evidence which the claimant acknowledges does not exist.  See Counts v. Brown, 6 Vet. App. 473 (1994).  Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

The record also reflects that the Veteran underwent a VA examination to evaluate his claimed conditions in September 2011.  Additionally, an addendum etiology opinion was obtained in February 2016.  The Board finds that when taken together, the VA examination reports are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As stated in the Introduction, the claim was remanded in June 2015.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ attempted to obtain outstanding private treatment records and obtained an addendum VA medical opinion to assist in determining the etiology of the Veteran's claimed conditions.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).   Accordingly, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims are applicable to this claim only to the extent that it includes a claim of service connection for left knee arthritis.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Left Knee Condition

The Veteran contends that his left knee condition is due to injuries he sustained during active service.  Specifically, the Veteran contends that he twisted his left knee in basic training.  The Veteran also asserts that after basic training, while at a radio repair school for six-months, he reinjured his left knee due to daily four-mile long marches.  See July 2011 Statement in Support of Claim.  

Factual Background

During his September 1954 induction examination, the Veteran reported no knee problems, and his lower extremities were clinically evaluated as normal.  On a separation Report of Medical History dated on July 17, 1956, the Veteran reported having a "trick" or locked knee.  On the associated separation examination report, the Veteran's lower extremities were clinically evaluated as normal.  

Two weeks later, on July 31, 1956, the Veteran reported intermittent trouble in his left knee since a 1950 football injury.  He reported pain when standing for long periods of time, weakness, occasional swelling, and giving way.  On examination, there was no swelling, but there was slight to moderate lateral instability.  An x-ray showed an area of rounded lucency, in the upper portion of the patella, suggestive of a small bone cyst.  Otherwise, the bones and joint spaces were normally outlined.  An August 1956 report shows that the Veteran was placed on a no prolonged marching or standing profile due to instability of the left knee.  The signing medical officer indicated that the Veteran's knee condition was considered to be permanent.  

A June 1961 private treatment record shows that the Veteran complained of pain in the left knee.  He reported that he twisted his knee in the process of squatting and felt something snapping out of place in the inner aspect of his outer knee.  He indicated that after this he had a lot of pain on weightbearing, and he could not fully extend his knee.  The Veteran had marked swelling of his knee.  X-rays showed no gross fracture or dislocation.  The impression was torn medial meniscus, and the Veteran underwent a left knee medial meniscectomy.  

An August 2006 private treatment record shows that the Veteran reported "problems" with his knee for many years.  He indicated that he was noticing a gradual increasing pain in the knee and that six weeks previously he noticed swelling on the medial aspect of his right leg.  He was diagnosed with degenerative arthritis and a large cyst of the left tibia.  The Veteran underwent a total left knee replacement and excision of the large cyst in February 2007.  

In a May 2011 letter, the Veteran's current physician reported that the Veteran "first came to our clinic in 1960 and was treated by Dr. [W.H.], undergoing a partial medial meniscectomy at that time."  The physician also indicated that "[s]ince the time of his first surgery, [the Veteran] experiences flare ups which included pain and swelling, and the development of a large cyst on the left knee."  The physician reported that the Veteran underwent a left total knee replacement in February 2007 as well as an excision of a large cyst on the left knee.  The physician indicated that since that surgery the Veteran "has done very well" until January 2011 when he experienced some intermittent swelling.  

The Veteran was afforded a VA examination in September 2011.  The Veteran reported that he twisted his left knee in 1954 and that subsequent marching continued to hurt his knees.  He indicated that after service, he worked for the Department of Forestry, where he walked on uneven ground.  The examiner diagnosed the Veteran with left knee total replacement and osteoarthritis of the knee joint.  The examiner opined that "[i]t is unlikely that the injury that was a mild twist 50 years ago caused his severe osteoarthritis that is present on both the knees resulting in replacement of his left knee."  The examiner noted (1) that x-rays in service were negative; (2) that current x-rays show severe bilateral arthritis; and (3) that the "Veteran worked for almost 20 years in the forestry outdoor job on his feet on uneven ground most likely causing his knee condition than his time in military duty."

In the June 2015 remand, the Board found that the September 2011 VA examiner's opinion was not supported by an adequate rationale and remanded the claim for an addendum opinion.  

In February 2016, a different VA examiner reviewed the claims file and opined that "[i]t is less likely than not (less than 50% probability) that any currently diagnosed
left knee condition, to include osteoarthrosis, had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's report of twisting his knee in basic training, prolonged marching, and the in-service treatment for left knee instability in July and August 1956."  The examiner also opined that "[i]t is less likely than not (less than 50% probability) that an injury such as the one described by the Veteran could have caused the Veteran's documented left knee disabilities."  The examiner noted that service treatment records showed a small bone cyst in the upper portion of the patella whereas the discharge summary after the February 2007 total knee replacement showed a large cyst of the tibia.  The examiner indicated that these are two different locations within the knee.  The examiner explained that the small benign cyst seen in the service treatment records "is not the same as the cystic degeneration that occurred due to his end stage arthritis that led to his knee replacement" because the in-service x-rays noted "otherwise bones and joint spaces are normally outlined," which shows that "no degenerative joint disease or arthritis was present."  The examiner also noted that x-rays taken in 2011 showed bilateral knee osteoarthritis and agreed with the September 2011 VA examiner's opinion that the Veteran's "post-military occupation caused his end stage arthritis that led to a knee replacement."  The examiner also opined that because the Veteran's July 1956 x-rays showed no arthritis in service, it was less likely than not that the Veteran developed arthritis within one year of discharge.  

There are also numerous lay statements on record.  In a July 2011 statement, the Veteran reported that after service discharge he would have flare-ups in his knee resulting in "painful swelling, occurrence of fluid, and later, locking up episodes."  The Veteran indicated that his "condition progressed to the point of regular locking and required surgery in 1960."  The Veteran reported that the surgery corrected the locking problem, but "over time my knee again became weaker with the same symptoms I had prior to the 1960 surgery."  The Veteran indicated that his condition "became so severe that all cartilage was lost and it was bone to bone" and a total knee replacement was performed in 2007.  

In a July 2011 statement, the Veteran's wife reported that the Veteran "had knee problems when getting out of the Army."  She reported that the Veteran's knee would easily twist and swell and that he had to have emergency surgery.  She indicated that the Veteran was working for the forest service at the time and would often come home with his knee swollen and hurting.  She reported that "this problem continued for years."  She indicated that the Veteran's work "required a lot of outside time in the field."  

In another July 2011 statement, the Veteran's son reported that the Veteran saw a doctor in 1998 for severe pain in his knee and was prescribed Motrin, which he took until his knee surgery.

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with a left knee total replacement and osteoarthritis of the knee joint.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service treatment records show left knee injuries in service.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Based on a longitudinal review of the record, the Board concludes that the evidence of record is against a finding that the Veteran's currently diagnosed left knee condition is related to his military service.  The mere fact of an in-service injury is not enough.  Rather, there must be a current disability resulting from that injury.  Here, the medical opinion evidence shows that any in-service knee problems the Veteran experienced did not result in his currently diagnosed knee disability.  

In this regard, the Board finds the February 2016 opinion to be highly persuasive to the issue at hand.  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  Importantly, in finding that a nexus to an in-service incident, event, or occurrence in the military could not be established, the VA examiner noted that x-rays specifically showed no arthritis in service and explained that the small bone cyst seen in service was not related to the large cyst removed during the Veteran's total knee replacement.  Additionally, the VA examiner cited to several medical treatise in support of this opinion.  Moreover, the VA examiner specifically acknowledged the lay statements of record.

The Veteran's lay statements in support of his claim have been considered, including the July 2011 statements from the Veteran's wife and others identifying that the Veteran suffered a left knee injury in service that ultimately led to his 2007 knee replacement surgery due to arthritis.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain, and the Veteran's friends and family are competent to report on their personal observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, however, that the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service, to include his in-service reports of pain and instability.  While it is an error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377 (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

As to the etiology of the left knee arthritis, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  Rather, the nature of arthritis is a complex question that requires expertise.  The diagnosis and determination of the etiology of arthritis concerns an internal physical process extending beyond an immediately observable cause-and-effect relationship, which often requires the administration and interpretation of specialized diagnostic tests, to include X-rays.  There is no indication that the Veteran or his friends and family possess such specialized knowledge, and, therefore, he is not competent in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, the Board finds that the lay statements as to the cause of his current left knee disorder cannot be considered competent evidence sufficient to establish service connection.  In so finding it follows that any relationship between the current bilateral knee disorder and any symptoms of knee problems experienced over the years must be established by medical evidence because knee problems may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  

Thus, the Board finds that while the Veteran and others clearly believe that the Veteran has a left knee disorder as a result of his time in service, as laypersons without any medical training and expertise, they are not qualified to render a medical opinion regarding the etiology of the degenerative changes affecting his knee.  Here, the probative medical opinion evidence has indicated that there is no relationship between the Veteran's current left knee disability and the injuries he experienced in service.  The medical opinion is more probative than the lay opinions, and is dispositive of the nexus question presented in this case. 

The Board also acknowledges the Veteran's assertions that he has suffered from knee symptoms since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board notes that it is only in recent years that the Veteran has reported having had continuous left knee symptoms following the inservice injury.

In this regard, the Board notes that when the Veteran first sought post-service treatment for his left knee in 1961, he attributed his symptoms to an acute injury and did not mention continuous symptomatology since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Moreover, the Veteran himself acknowledged in a July 2011 statement that his symptoms abated following the 1961 surgery, but that "over time" his knee symptoms reoccurred.  Significantly, the next medical evidence of any left knee symptoms is dated in 2006, almost 50 years after discharge.  Even accepting as true the Veteran's son's contention that the Veteran sought treatment for knee pain in 1998, this would be at least 30 years after service discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous knee symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the negative record in the period following service is more probative than the Veteran's more recent statements alleging the knee pathology is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that statements made by the Veteran during the course of initial treatment as to his history of symptomatology are far more credible than statements subsequently offered in support of a claim for compensation.  Thus, the Board finds that there is no credible evidence of continuity of symptomatology.  

Moreover, to the extent the Veteran has experienced knee symptoms since service, it is not shown that the current knee disability is due to such symptoms.  X-rays of the knees in service were negative for arthritis.  The 2016 VA examiner noted the complaints of knee pain in service and after service and concluded that the current knee disability was unrelated to service and was more likely related to post-service activities.  Moreover, the VA examiner noted the small bone cyst identified in service and explained that this is not the same as the Veteran's large bone cyst that led to his total knee replacement.  This evidence is more probative than the Veteran's complaints of knee symptoms and contention that this represented the onset of pathology.  

Accordingly, the Board finds that the Veteran is not entitled to service connection on a direct basis for a left knee disability, as the preponderance of the evidence is against a finding that his current left knee disability had its onset during active service or is otherwise related to active service.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within one year following his active duty service discharge in 1956.  In this regard, x-rays taken just days before the Veteran's August 1956 discharge did not show any degenerative changes, and the February 2016 examiner opined that it was unlikely that arthritis would have formed within the first post-service year.  The first credible diagnosis of such disorder was in August 2006 when private treatment records show that the Veteran was diagnosed with severe osteoarthritis.  There is also no persuasive credible lay evidence that arthritis of the knee manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Consequently, the Board finds that presumptive service connection for the chronic disease of arthritis is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board does not dispute the fact that the Veteran has a current diagnosis of left knee osteoarthritis or that the Veteran experienced knee injuries while in service.  While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current left knee condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a left knee condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Right Foot and Ankle Conditions

The Veteran contends that he developed right foot and ankle conditions due to his left knee disability.  The Board notes that the Veteran does not contend and the evidence does not show that his right foot and right ankle conditions are related to his military service.  In this regard, service treatment records do not document any right foot or right ankle injuries or treatment, and the Veteran has not asserted that he injured his right foot or ankle in service.  Rather, the Veteran contends that his left knee disability caused gait changes that resulted in his currently diagnosed right foot and right ankle conditions.  See July 2011 Statement in Support of Claim. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran has currently diagnosed right foot and ankle conditions.  See October 2011 Private Treatment Record; September 2011 VA Examination Report.  However, the Board has found in its discussion above that a left knee condition is not a service-connected disability, and it follows that a left knee condition cannot be the disability upon which secondary service connection can be based.  Moreover, the Veteran does not have any other service-connected disabilities.  Accordingly, entitlement to service connection for a right foot and a right ankle condition, as secondary to a left knee disability, cannot be established.  38 C.F.R. § 3.310. 

Accordingly, the Board finds that the claim of entitlement to service connection for a right ankle condition and a right foot condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a right ankle condition is denied.

Entitlement to service connection for a right foot condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


